DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are presented for examination.



                                       Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
			     Drawings
	The formal drawings are accepted.
 

Quayle Action

This application is in condition for allowance except for the following formal matters:   

Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/122,146 (i.e., now U.S. Patent No. 10,754,724, issued 09/05/2018).
Appropriate correction is required. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
                                    Allowable Subject Matter
Claims 1-9 are allowed. The following is an Examiner’s Statement of Reasons for Allowance:	
Prior art of record (Kushiyama et al. US20070226552) teach a semiconductor integrated circuit capable of replacing a defective memory cell with a redundant cell and a checking method for checking whether replacement with a redundant cell is correctly performed (see paragraph [0003]. 
Prior art of record (Ku et al. “U.S. PN: 10,490,246”) teach the first fuse circuit 412 may repair the internal addresses IADD when the addresses ADD have a logic level combination for selecting a defective word line included in the first bank 51. In an embodiment, e-fuses included in the first fuse circuit 412 may be programmed so that the first address decoder 411 decodes the internal addresses IADD and generates the first word line signals MWL for selecting a redundancy word line that replaces the defective word line when the internal addresses IADD for selecting the defective word line are inputted (see col. 6, lines 18-28).  

Prior art of record (Park U.S. PN: 9,959,164) in figure 1 teaches a data area and a parity area in a semiconductor device. The semiconductor device includes a data area 10 for storing data and a parity area 20 for storing a parity bit. The data area 10 inputs 

Prior art of record (Morgan et al. U.S. PN: 9,349,491) teach a memory device include non-volatile memory. The non-volatile memory may be configured to store replacement address data identifying memory cells of one or more of the memory banks. The memory device may also include a mapping logic circuit. The mapping logic circuit may be configured to program the replacement address data in the non-volatile memory (see col. 4, lines 6-12). 

The prior arts of record taken either alone or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole as set forth in claim 1. Independent claim 7 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. Hence, claims 1-9 are allowable over the prior arts of record. 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                
                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112